i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00150-CR

                                            David VILLA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR3467B
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           David Villa filed a notice of appeal seeking to appeal from a sentence imposed on July 15,

2008. The judgment was in accordance with Villa’s plea bargain agreement, and the record does not

contain a trial court’s certification showing Villa has the right of appeal. Accordingly, the appeal

is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH